         Case 5:17-cv-04467-BLF Document 316 Filed 11/30/20 Page 1 of 3




 1   DUANE MORRIS LLP                                       DUANE MORRIS LLP
     D. Stuart Bartow (SBN 233107)                          Matthew C. Gaudet (GA SBN 287759)
 2   Email: DSBartow@duanemorris.com                        Admitted Pro Hac Vice
     Nicole E. Grigg (SBN 307733)                           mcgaudet@duanemorris.com
 3   Email: NEGrigg@duanemorris.com                         Robin L. McGrath (GA SBN 493115)
     2475 Hanover Street                                    Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                               rlmcgrath@duanemorris.com
     Telephone: 650.847.4150                                David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                                Admitted Pro Hac Vice
                                                            dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                                       Jennifer H. Forte (GA SBN 940650)
     Joseph A. Powers (PA SBN 84590)                        Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                                  jhforte@duanemorris.com
     japowers@duanemorris.com                               1075 Peachtree Street, Ste. 2000
 8   Jarrad M. Gunther (PA SBN 207038)                      Atlanta, GA 30309
     Admitted Pro Hac Vice                                  Telephone: 404.253.6900
 9   jmgunther@duanemorris.com                              Facsimile: 404.253.6901
     30 South 17th Street
10   Philadelphia, PA 19103
     Telephone: 215.979.1000
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                           SAN JOSE DIVISION
17
     FINJAN, INC., a Delaware Corporation,                   Case No. 5:17-cv-04467-BLF-VKD
18
                           Plaintiff,                        DECLARATION OF NICOLE E.
19                                                           GRIGG IN SUPPORT OF PLAINTIFF
           vs.                                               FINJAN, INC.’S ADMINISTRATIVE
20                                                           MOTION TO FILE DOCUMENTS
     SONICWALL INC., a Delaware                              UNDER SEAL (ECF NO. 314)
21   Corporation
22                         Defendant.
23

24

25

26

27

28
       DECLARATION OF NICOLE E. GRIGG IN SUPPORT OF FINJAN, INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                            UNDER SEAL (ECF NO. 314);
                                        CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 316 Filed 11/30/20 Page 2 of 3




 1          I, Nicole E. Grigg, declare as follows:
 2          1.      I am an associate at the law firm of Duane Morris LLP and am counsel for Defendant
 3
     SonicWall Inc. (“SonicWall”).       I have personal knowledge of the matters set forth in this
 4
     Declaration, and if called as a witness, could and would testify competently to such facts under oath.
 5
     I submit this Declaration in Support of Finjan’s Administrative Motion to File Documents Under
 6

 7   Seal (ECF No. 314), pursuant to Civil Local Rule 79-5(d)-(e). In making this Declaration, it is not

 8   my intention, nor the intention of SonicWall, to waive the attorney-client privilege, the attorney

 9   work-product immunity, or any other applicable privilege.
10          2.      I have reviewed page 1, lines 12, 20-25; page 3, lines 1-7, 11-13; page 4, lines 14-21,
11
     23-26; page 5, lines 6-12, 14; page 6, lines 3-10; page 7, lines 1-2, 6, 16-17; page 8 lines 6-7, 13-17,
12
     21-22; page 9, lines 8, 10-18, 20-21, 26-27; page 10, lines 1-3, 7-8, 17-20 of Finjan’s Opposition to
13
     SonicWall’s Motion to Strike Finjan’s Expert Reports as well as Exhibits B, C, D, E, F, G, I, J, K,
14

15   L, M, N, O, and P to the Declaration of Jason Wolff in support of Finjan LLC’s Opposition to

16   SonicWall’s Motion to Strike and confirmed that the foregoing documents Finjan attached to its

17   Administrative Motion to Seal contains SonicWall’s confidential information with the exception of
18
     page 9 lines 26-27 and page 10 lines 1-3 and 7-8 of Finjan’s Opposition to SonicWall’s Motion to
19
     Strike Finjan’s Expert Report, which do not contain SonicWall confidential information.
20
            3.      Specifically, Exhibits B, C, D, E, F, G, I, J, K, L, M, N, and O contain excerpts from
21
     Finjan’s expert reports or infringement contentions which cite to and quote SonicWall’s confidential
22

23   technical information that SonicWall has designated as “Confidential – Attorneys’ Eyes Only” and

24   “Confidential – Attorneys’ Eyes only – Source Code” pursuant to the Protective Order. Exhibit P is
25   a technical specification that contains SonicWall’s confidential technical information that SonicWall
26
     designated as “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Protective Order.
27
     Additionally, page 1, lines 12, 20-25; page 3, lines 1-7, 11-13; page 4, lines 14-21, 23-26; page 5,
28
                                                         1
        DECLARATION OF NICOLE E. GRIGG IN SUPPORT OF FINJAN, INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                             UNDER SEAL (ECF NO. 314);
                                         CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 316 Filed 11/30/20 Page 3 of 3




 1   lines 6-12, 14; page 6, lines 3-10; page 7, lines 1-2, 6, 16-17; page 8 lines 6-7, 13-17, 21-22; page 9,
 2   lines 8, 10-18, 20-21; page 10, lines 17-20 of Finjan’s Opposition to SonicWall’s Motion to Strike
 3
     Finjan’s Expert Reports include references to SonicWall’s source code and technical specifications
 4
     as well as Finjan’s expert reports and infringement contentions, all of which contain information
 5
     that SonicWall has designated as “Highly Confidential – Attorneys’ Eyes Only” or “Highly
 6

 7   Confidential – Attorneys’ Eyes Only – Source Code” pursuant to the Protective Order. If filed

 8   publicly, this confidential information could be used to SonicWall’s disadvantage by competitors as

 9   it concerns the identification, organization, operation, and source code related to SonicWall’s
10   proprietary products.
11
            4.      Accordingly, Sonicwall does seek to seal page 1, lines 12, 20-25; page 3, lines 1-7,
12
     11-13; page 4, lines 14-21, 23-26; page 5, lines 6-12, 14; page 6, lines 3-10; page 7, lines 1-2, 6, 16-
13
     17; page 8 lines 6-7, 13-17, 21-22; page 9, lines 8, 10-18, 20-21; page 10, lines 17-20 of Finjan’s
14

15   Opposition to SonicWall’s Motion to Strike Finjan’s Expert Reports as well as Exhibits B, C, D, E,

16   F, G, I, J, K, L, M, N, O, and P to the Declaration of Jason Wolff in support of Finjan LLC’s

17   Opposition to SonicWall’s Motion to Strike.
18
            I declare under penalty of perjury under the laws of California and the United States that the
19
     foregoing is true and correct. Executed on November 30, 2020, in Alameda, CA.
20

21
                                                    /s/ Nicole E. Grigg
22                                                      Nicole E. Grigg

23

24

25

26

27

28
                                                         2
        DECLARATION OF NICOLE E. GRIGG IN SUPPORT OF FINJAN, INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                             UNDER SEAL (ECF NO. 314);
                                         CASE NO. 5:17-CV-04467-BLF-VKD
